IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 December 18, 2008
                                 No. 07-40332
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LUIS ENRIQUE LOPEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 1:07-CR-34-ALL


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Luis Enrique Lopez violated the conditions of his term of supervised
release, imposed on him by the district court for the Southern District of
Mississippi in 2003, by returning to the United States illegally. After it executed
an acceptance of a transfer of jurisdiction pursuant to 18 U.S.C. § 3605, the
district court for the Southern District of Texas revoked Lopez’s term of
supervised release and sentenced him to serve 24 months in prison, with that



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40332

term to run consecutively to his new illegal reentry sentence of 41 months of
imprisonment.
      Lopez appeals the revocation of his supervised release. He contends that
the district court lacked jurisdiction over him because the order transferring
jurisdiction had not been signed by a judge of the Southern District of
Mississippi, the transferring court.     At no time during the district court
proceedings did Lopez dispute the authenticity of the transfer document or object
to having the revocation action heard in Texas or otherwise challenge the
revocation proceedings.
      We ordered a limited remand to the district court for the purpose of taking
such further action as needed to determine whether clerical error was the reason
for the transfer order’s omission of the signature of the judge of the transferring
court. See FED. R. CRIM. P. 36 (a district court may “correct an error in the
record arising from oversight or omission” at any time). Based on documentation
produced by the transferring court and entered into evidence without objection,
the district court determined that the transferring court had electronically
signed the transfer order prior to any action being taken on the motion to revoke.
Consequently, the district court had jurisdiction to revoke Lopez’s term of
supervised release.
      AFFIRMED.




                                        2